          Case 3:20-cv-01657-KAD Document 40 Filed 05/12/21 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 JOSEPH D’AGOSTIN                                )    3:20-CV-01657 (KAD)
      Plaintiff,                                 )
                                                 )
         v.                                      )
                                                 )
 FITNESS INTERNATIONAL, LLC, d/b/a               )
 LA FITNESS                                      )    MAY 12, 2021
       Defendant.

                          MEMORANDUM OF DECISION
                RE: DEFENDANT’S OBJECTION TO ORDER, ECF NO. 33

Kari A. Dooley, United States District Judge:

       Before the Court is Defendant’s Objection to Magistrate Judge Sarah A. L. Merriam’s

March 18, 2021 Ruling on Defendant’s Motion to Quash. The underlying motion to quash, which

this Court had referred to Judge Merriam, related to the scope of Plaintiff’s notice of deposition of

Defendant’s corporate designee. Judge Merriam granted, in part, the Defendant’s motion.

Defendant, pursuant to Fed. R. Civ. P. 72(a) and D. Conn. Mag. L. Civ. R. 72.2(a), timely filed an

objection to Judge Merriam’s ruling. For the reasons set forth below, Defendant’s objection is

sustained in part.

Procedural History & Background
      This is a premises liability claim arising out of Plaintiff’s slip and fall in a locker room at

one of Defendant’s LA Fitness establishments. When it became apparent that the amount in

controversy exceeded the jurisdictional threshold of $75,000.00, the Defendant removed the case

to this Court from the Superior Court of the State of Connecticut, on November 3, 2020.

       The current dispute was first flagged by the parties in their 26(f) Report in which the

Defendant asserted that it “objects to the discovery of other venues managed by or under the

control of the Defendant as irrelevant, unduly burdensome, disproportionate to the plaintiff’s
              Case 3:20-cv-01657-KAD Document 40 Filed 05/12/21 Page 2 of 7




claims, and not reasonably calculated to lead to the discovery of any admissible evidence.”

Thereafter, on February 12, 2021, the Defendant filed the instant Motion to Quash Plaintiff’s

Notice of Deposition of Corporate Designee. At issue, among other things, was the temporal and

geographic scope of the Plaintiff’s document requests associated with the 30(b)(6) notice of

deposition. Plaintiff ostensibly sought information about similar accidents at LA Fitness locations

on a nationwide basis for a five-year period. The Court referred the motion to Judge Merriam on

February 16, 2021. The Court later referred a related matter—Plaintiff’s Motion to Amend/Correct

Rule 26(f) Report 1—on February 25, 2021. Judge Merriam took briefing on the issues and held

argument on March 8, 2021. Thereafter, Judge Merriam entered an order, at ECF No. 29, allowing

the parties one week to attempt to resolve the dispute without further intervention of the Court.

The parties were unable to do so and Judge Merriam entered her ruling, which granted in part and

denied in part Defendant’s requested relief, on March 18, 2021. Plaintiff acted in accordance with

the ruling and re-noticed the 30(b)(6) deposition using language approved by and consistent with

the ruling.

           Defendant timely filed its objection on April 1, 2021. The Court entered an order for

expedited briefing on April 2, 2021. The objection was fully briefed as of April 22, 2021.

Preliminarily, given the nature of the case, the issues at play in this discovery dispute, and the

deferential standard for reviewing the Magistrate Judge’s ruling, the Court denies the request for

oral argument.

Standard of Review
      With exceptions, “a judge may designate a magistrate judge to hear and determine any

pretrial matter pending before the court.” 28 U.S.C. § 636(b)(1)(A). “A judge of the court may

reconsider any pretrial matter under this subparagraph (A) where it has been shown that the


1
    This issue has been resolved and is not part of Defendant’s objection.


                                                            2
          Case 3:20-cv-01657-KAD Document 40 Filed 05/12/21 Page 3 of 7




magistrate judge’s order is clearly erroneous or contrary to law.” Id.; accord Fed. R. Civ. P. 72(a);

D. Conn. Mag. L. Civ. R. 72.2(b).

       Courts in the Second Circuit treat this standard as a deferential one, imposing a heavy

burden on the objecting party and only permitting reversal where the magistrate judge has abused

her discretion. See Centro De La Comunidad Hispana De Locust Valley v. Town of Oyster Bay,

954 F. Supp. 2d 127, 139 (E.D.N.Y. 2013); see also Lawrence v. Wilder Richman Securities Corp.,

467 F. Supp. 2d 228, 232–33 (D. Conn. 2006) (noting that the Second Circuit had rejected a de

novo standard of review for considering a magistrate judge’s sanction ruling). A finding is clearly

erroneous if the “reviewing court on the entire evidence is left with the definite and firm conviction

that a mistake has been committed.” Defazio v. Wallis, 459 F. Supp. 2d 159, 162–63 (E.D.N.Y.

2006) (quoting United States v. Gypsum Co., 333 U.S. 364, 395 (1948); United States v. Isiofia,

370 F.3d 226, 232 (2d Cir. 2004)). An order is contrary to law “when it fails to apply or misapplies

relevant statues, case law, or rules of procedure.” Id. at 163 (quotation omitted).

Discussion
       After oral argument, though unable to reach agreement, the parties presented their

respective final positions regarding the proper scope of the Rule 30(b)(6) notice in an email to

Judge Merriam. Defense counsel sent the email, which Judge Merriam attached to her decision

and order as Appendix A, ECF No. 31-1. In relevant part, the email reads:

               Plaintiff’s position: The Plaintiff would agree to limit his requests
               to CT, NY, NJ and PA. All requests would be limited to accidents
               “involving falls on water or substances on tile floors” for 5 years
               leading up to the date of accident. This would involve approximately
               102 clubs out of the approximately 750 clubs. The plaintiff’s theory
               is that tiled areas that are exposed to water (i.e. showers, pools,
               saunas) should be tiled with skid resistant tile and/or appropriate
               matting.

               Defendant’s position: The Defendant, Fitness International,
               proposed to limit the scope of the 30(b)(6) deposition topics and



                                                  3
         Case 3:20-cv-01657-KAD Document 40 Filed 05/12/21 Page 4 of 7




               documents to be produced by the deponent, as an initial matter, by
               limiting the inquiry to three years of slips-and-falls in the shower
               areas at LA Fitness facilities in the State of Connecticut constructed
               within three years of the Norwalk facility.

Citing, inter alia, Cohalan v. Genie Industries, Inc. and Stagl v. Delta Airlines, Inc., Judge

Merriam found that the Plaintiff’s position was reasonable in terms of temporal and geographic

scope and that Plaintiff’s proposal was proportional to the needs of the case and not unduly

burdensome. 276 F.R.D. 161, 166 (S.D.N.Y. 2011); 52 F.3d 463, 474 (2d Cir. 1995). See also Fed.

R. Civ. P. 26(b)(1). She therefore approved and ordered Plaintiff’s proposed limitation for 30(b)(6)

deposition topics and documents to be produced by the deponent. (Order on Def.’s Mot. Quash 7,

ECF No. 31.)

       Defendant advances three arguments in its objection to the ruling: (1) given the legal and

physical dissimilarities of facilities outside the state, the discovery restriction adopted by Judge

Merriam is not proportional to the needs of the case; (2) Judge Merriam misconstrued the relevant

authority; and (3) the adopted proposal expanded, sub silentio, the originally proposed scope of

discovery by including all tile floors, which might be located in many portions of a facility, not

just the locker room where Plaintiff was injured. In his reply to Plaintiff’s opposition, the

Defendant also argues that the adopted discovery restrictions are unduly burdensome because the

cost of compliance may run to half of the total cost of Plaintiff’s medical treatment, which forms

a significant portion of the Plaintiff’s claimed damages. The Plaintiff generally disagrees with the

Defendant’s arguments though Plaintiff did not respond to the claim that he, although told by Judge

Merriam to limit the notice, actually expanded it.

       The Court is unpersuaded by the Defendant’s arguments concerning proportionality and

undue burden. Defendant makes its arguments in more detail here than it did before Judge

Merriam, and the Court accepts that there are differences between various fitness clubs, insofar as



                                                 4
          Case 3:20-cv-01657-KAD Document 40 Filed 05/12/21 Page 5 of 7




each fitness club covered by the 30(b)(6) order may have different floor plans subject to different

state regulatory regimes. However, each fitness club covered by the 30(b)(6) order may also have

similarities to the Norwalk club, which is where the accident at issue occurred. Information need

not be admissible as evidence to be discoverable. Fed. R. Civ. P. 26(b)(1). And just as importantly,

given the scope of the approved notice—which limits Plaintiff to five years of time and to

approximately 102 of 753 of the Defendant’s fitness clubs—the Court does not think that the

portion of Judge Merriam’s ruling concerning proportionality and undue burden is clearly

erroneous, contrary to law, or an abuse of discretion. Compare Dipesa v. Home Depot USA, Inc.,

245 F.R.D. 53, 54–55 (D. Mass. 2007) (allowing a motion to compel interrogatory answers asking,

in a premises liability suit, for nationwide accident reports where the defendant corporation’s

practices were standardized). While Defendant asserts that limiting discovery to a shorter time

period and fewer fitness clubs is more reasonable, the fact that reasonable minds may differ on the

wisdom of a particular discovery ruling is not a sufficient basis to overturn a magistrate judge’s

decision. See Anwar v. Fairfield Greenwich Ltd., 982 F. Supp. 2d 260, 263 (S.D.N.Y. 2013).

       The Court is also unpersuaded that Judge Merriam misapplied the relevant precedent in

this case. While Cohalan v. Genie Industries, Inc. is a product liability case, the proposition of law

cited in Judge Merriam’s decision—that “a court may allow discovery of similar accidents

provided that the circumstances surrounding the other accidents are similar enough that discovery

concerning those incidents is relevant to the circumstances of the instant case”—is sound. 276

F.R.D. 161, 166 (S.D.N.Y. 2011). Courts have applied this principle to premises liability cases

where an entity’s various locations might be similar, with the specific temporal and geographic

scopes varying by case. See Prescott v. Cracker Barrel Old Country Store, Inc., No. CIV-18-121-

SLP, 2019 WL 11339874, at *2 (W.D. Okla. Feb. 5, 2019) (collecting cases). Incidents at other




                                                  5
          Case 3:20-cv-01657-KAD Document 40 Filed 05/12/21 Page 6 of 7




LA Fitness locations, as sought in this case, may be “similar enough” to the incident at issue so as

to justify the discovery order. See Cohalan, 276 F.R.D. at 166. Moreover, the fact that the Stagl

district court, on remand, allowed discovery into only a single location, in a text order containing

no legal or factual analysis, does not undercut the efficacy of the Stagl circuit court’s principle that

evidence of prior similar accidents can be relevant, if not central, to a plaintiff’s case. See 52 F.3d

463, 474 (2d Cir. 1995). Such is the case here, where a prior similar accident might tend to show

that Defendant had at least constructive notice of a defective or dangerous condition.

        The Court is “left with the definite and firm conviction that a mistake has been committed”

in one respect, however. Defazio, 459 F. Supp. 2d at 162–63. The adopted proposal, which

contemplates discovery into accidents that occurred on tile floors, expands the scope of discovery

beyond Plaintiff’s initial 30(b)(6) notice, which is contrary to what Judge Merriam was very clearly

trying to accomplish at the hearing. At the hearing, when pressed by Judge Merriam as to how

Plaintiff intended to identify only those incidents sufficiently similar to Plaintiff’s incident,

Plaintiff’s counsel stated:

               “So that’s kind of why I’m saying slip and falls in the locker rooms.
               We’re not saying, you know, on the floor or that’s in other tiled
               areas. We’re saying the locker room, because we know there’s
               water in the locker room.” (Hearing Tr. 11:19–20, ECF No. 32.)
               (Emphasis added.)

With this representation, there was no further discussion of whether the scope of discovery should

extend to tile floors beyond the locker room. Nevertheless, Plaintiff’s proposal, submitted to and

ultimately adopted by Judge Merriam sought discovery into accidents “involving falls on water or

substances on tile floors,” without limitation as to where within LA Fitness the accident occurred.




                                                   6
             Case 3:20-cv-01657-KAD Document 40 Filed 05/12/21 Page 7 of 7




         Although raised by the Defendant, the Plaintiff did not respond to this argument. 2 The

Court will hold Plaintiff to his representation to Judge Merriam that he is not seeking discovery

into tiled floors outside the locker room and shall modify the discovery limitation accordingly.

Indeed, looking to any tile floor within the Defendant’s fitness clubs would move discovery

beyond “the focal point of this litigation,” which concerns an accident on a tile floor in a locker

room. See Lutes v. Kawasaki Motors Corp., No. 3:10CV1549(WWE), 2014 WL 7185469, at *7

(D. Conn. Dec. 16, 2014).

Conclusion
      For the foregoing reasons, Defendant’s objection is SUSTAINED in part. Judge Merriam’s

ruling is hereby modified, and the permissible scope of discovery is therefore changed to read as

follows 3:

                  The Plaintiff is limited to requesting information from locations in
                  CT, NY, NJ and PA. All requests will be limited to accidents
                  “involving falls in locker rooms with tile floors” for 5 years leading
                  up to the date of accident.

Plaintiff shall serve Defendant with a revised Notice of 30(b)(6) Deposition in compliance with

this decision.

         SO ORDERED at Bridgeport, Connecticut, this 12th day of May 2021.


                                                       /s/ Kari A. Dooley
                                                       KARI A. DOOLEY
                                                       UNITED STATES DISTRICT JUDGE




2
  Although Plaintiff points out that the scope of the discovery sought was reduced from “753 to 107” fitness clubs,
that reduction does not alleviate the concerns posed by the expansion from locker rooms to all tile floors. Additionally,
the Court observes that Plaintiff’s and Defendant’s briefs disagree about how many locker rooms are covered by Judge
Merriam’s order—107 or 102. The difference between 107 and 102 is not significant enough change the Court’s
decision, and the Court therefore reiterates that the scope of discovery is limited geographically, as set forth in the
Conclusion.
3
  This modification will also presumably lessen the burden on the Defendant as it would seem a simple enough inquiry
as to which of the relevant locations have, or had in the past 5 years, tile locker room floors.


                                                           7
